MEMORANDUM OPINION
 
No. 04-11-00140-CV
 
Michael BASELUOS
and Athena Rasmusson,
Appellants
 
v.
 
George SARRAN,
Appellee
 
From the County Court
at Law No. 3, Bexar County, Texas
Trial Court No. 343342
Honorable David J.
Rodriguez, Judge Presiding
 
PER CURIAM
 
Sitting:          Catherine Stone,
Chief Justice
                     Karen
Angelini, Justice
                     Marialyn
Barnard, Justice
 
Delivered and
Filed:  May 4, 2011
 
DISMISSED
 
Appellants filed a notice
of appeal on February 18, 2011.  The notice did not state the date of the order
or judgment from which appellants sought to appeal.  See Tex. R. App. P. 25.2(d)(2).  This court
queried appellants regarding this omission, and appellants admitted that no
appealable order or judgment had yet been signed, but that one was expected
shortly.  Time passed, and neither the clerk nor the court reporter filed their
respective records.  When advised by this court that the records were past due,
both the clerk and the court reporter advised this court that no final,
appealable order had yet been signed, and the case was ongoing in the trial
court.  This court again contacted appellants, but they again failed to produce
or advise us of the existence of any appealable order.  
Accordingly, on March 28,
2011, we issued a show cause order to appellants, ordering them to file, on or
before April 12, 2011, a response showing cause why this appeal should not be
dismissed for want of jurisdiction because of the absence of any appealable
order or judgment.  Appellants did not file a response.  
We therefore dismiss this
appeal for want of jurisdiction.  See Tex.
R. App. P. 42.3(a), (c) (permitting appellate court to dismiss appeal
for want of jurisdiction or for appellant’s failure to comply with court order
within specified time).  We order all costs assessed against appellants.  See
Tex. R. App. P. 42.1(d) (absent
agreement of parties, costs are taxed against appellant). 
 
PER
CURIAM